         Case 1:20-cv-05596-PGG Document 36 Filed 11/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


AIMEE CONDAYAN, an individual,

                      Plaintiff,                                     ORDER

               -against-                                       20 Civ. 5596 (PGG)

JENNIFER MATHIEU, an individual;
ROARING BROOK PRESS, a New
York corporation; HOLTZBRINCK
PUBLISHING HOLDINGS LIMITED
PARTNERSHIP, a German company;
MACMILLAN PUBLISHERS, a New
York company; SARAH LAPOLLA, an
individual; and DOES 1 to 50, inclusive,

                      Defendants,


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference previously scheduled for November

19, 2020 at 10:30 a.m. is adjourned sine die.

               It is further ORDERED that the following briefing schedule will apply to

Defendants’ motions to dismiss:

               1. Defendants’ motions are due by December 10, 2020;

               2. Plaintiff’s opposition papers are due by January 7, 2021; and

               3. Defendants’ replies, if any, are due by January 14, 2021.

               It is further ORDERED that the parties are to provide this Court with the

following: (1) the manuscript of A Zine Called Mike (“Zine”) that Plaintiff sent to Defendant

LaPolla on January 20, 2014 (see Cmplt. (Dkt. No. 1) ¶ 20); (2) the revised version of the Zine
         Case 1:20-cv-05596-PGG Document 36 Filed 11/11/20 Page 2 of 2




manuscript that Plaintiff sent to LaPolla on December 9, 2014 (id. ¶ 25); (3) a copy of the

allegedly infringing work, Moxie (id. ¶¶ 38, 40).


Dated: New York, New York
       November 11, 2020




                                                2
